Justice ERICKSON
concurring in the result only:
I concur in the result only. The district court applied the wrong test, but correctly suppressed the statements given by the defendant at the hospital. I dissent to the majority’s application of Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), to the facts of this case.
I
I agree in part with Justice Vollack’s dissent. Miranda is not applicable because the questioning of May by the uniformed police officer did not rise to the level of custodial interrogation. Miranda requires a warning be given before interrogation commences when an accused “is taken into custody or otherwise deprived of his freedom ... in any significant way.” Miranda, 384 U.S. at 478, 86 S.Ct. at 1630. The determination of whether the interrogation is custodial is objective. People v. Viduya, 703 P.2d 1281, 1286 (Colo.1985) (assessing whether a reasonable person in the position of the accused would believe himself deprived of his freedom of action in any significant way). Many factors may be relevant in assessing whether the defendant is in formal custody, including the time, place and manner of the questioning. People v. Thiret, 685 P.2d 193, 203 (Colo.1984). We have previously held that a police officer questioning a patient in a hospital does not in all circumstances constitute custodial interrogation. People v. Milhollin, 751 P.2d 43, 52 (Colo.1988).
There is no evidence in the record to support the conclusion that May reasonably believed his freedom of action was restricted to a level sufficient to establish that he was in custody. The police officers’s questions were similar to a routine traffic investigation conducted at the scene of an accident. The questions were direct and May was not physically restrained by the offi*885cer. The fact that May was in the hospital and could not leave, rather than at the scene of the accident, was a result of May’s physical condition and not that of law enforcement authorities. After he answered the questions asked by the investigating officer May was placed under arrest for vehicular homicide.
I agree with Justice Vollaek’s dissent and conclusion that this case involved a noncustodial traffic investigation which does not require a Miranda analysis.
II
I agree with the majority and the trial court’s conclusion that May’s statements were involuntary and should be suppressed. Although the trial court erred in applying a Miranda analysis and erred in relying on the standard enunciated in People v. Fordyce, 612 P.2d 1131 (Colo.1980), the trial court nevertheless found that the statement was involuntary and ordered suppression of the statement.
Inculpatory statements to the police must be voluntary to be admissible as evidence against an accused at trial. Jackson v. Denno, 378 U.S. 368, 376, 84 S.Ct. 1774, 1780, 12 L.Ed.2d 908 (1964); People v. Jensen, 747 P.2d 1247, 1251-52 (Colo.1987); People v. Rhodes, 729 P.2d 982, 984 (Colo.1986); People v. Freeman, 668 P.2d 1371, 1378 (Colo.1983). If a defendant claims that the statements were involuntary, the prosecution must prove the voluntary nature of the statements by a preponderance of the evidence. Lego v. Twomey, 404 U.S. 477, 484, 92 S.Ct. 619, 624, 30 L.Ed.2d 618 (1972); People v. Raffaelli, 647 P.2d 230, 235 (Colo.1982). The mental condition of the accused at the time the statement was made is relevant to the determination of whether the statement was voluntary. Raffaelli, 647 P.2d at 235; People v. Parks, 195 Colo. 344, 347, 579 P.2d 76, 77 (1978). Coercive police activity is a “necessary predicate to the finding that [inculpa-tory statements are] not ‘voluntary’ within the meaning of the Due Process Clause of the Fourteenth Amendment.” Colorado v. Connelly, 479 U.S. 157, 167, 107 S.Ct. 515, 522, 93 L.Ed.2d 473 (1986); see also People v. Gennings, 808 P.2d 839, 843 (Colo.1991).
If a statement is a product of a rational intellect and a free will, then it is voluntary. Townsend v. Sain, 372 U.S. 293, 307, 83 S.Ct. 745, 754, 9 L.Ed.2d 770 (1963) (quoting Blackburn v. Alabama, 361 U.S. 199, 208, 80 S.Ct. 274, 280-81, 4 L.Ed.2d 242 (1960)); Rhodes, 729 P.2d at 984. The trial court must consider the totality of the circumstances surrounding the statement in determining whether it was made voluntarily. Rhodes, 729 P.2d at 984; Freeman, 668 P.2d at 1387; Raffaelli, 647 P.2d at 235. Whether inculpatory statements are voluntary is primarily a factual question for the trial court and the trial court’s factual findings will not be disturbed on review unless there has been an abuse of discretion. Jensen, 747 P.2d at 1252-53; Downey v. People, 121 Colo. 307, 317, 215 P.2d 892, 897 (1950).1
The record contains sufficient evidence to uphold the trial court’s determination that, under the totality of the circumstances, May’s statements were involuntary and were not the product of a rational intellect and a free will. The record indicates that May did not comprehend what was occurring when he made the statements. The district court judge found that:
When the original trooper arrived at the scene, the defendant was unconscious .... [May] was then contacted by another trooper, advised of his rights; at the time that was going in and out of sleep; that any — in answers to questions, the defendant didn’t know what day it was. Didn’t know what road the accident was on. Didn’t remember if anyone was in the car, and thought that he was in an apartment in Highland Village.
Although this is not conclusive proof that the statements were involuntary, it is evidence that supports the trial court’s finding that May lacked the rational intellect to give a voluntary statement. The fact that a uniformed police officer was at the hospi*886tal asking questions and advising May of his Miranda rights while May was incoherent was, in my view, inappropriate and coercive.
Ill
Accordingly, I concur in the result. I agree with the trial court and the majority that the statements made by the accused in the hospital must be suppressed. However, Justice Vollack’s dissent is correct in the conclusion that Miranda is not at issue in this case because there was no custodial interrogation.

. The trial court is required to make detailed and clear findings to permit meaningful appellate review. People v. McIntyre, 789 P.2d 1108, 1110 (Colo.1990).